OPINION — AG — IT IS NOT A VIOLATION OF THE MEDICAL PRACTICE ACT OF THIS STATE FOR A REGISTERED NURSE TO ADMINISTER LOCAL OR GENERAL ANESTHETICS UNDER THE DIRECTION AND IN THE PRESENCE OF A DULY LICENSED PHYSICIAN AND SURGEON OF THIS STATE. (2) YOU ARE ADVISED THAT, ASSUMING THE UNLICENSED PHYSICIAN AND SURGEON MENTIONED BY YOU PERFORMS ACTS CONSTITUTING THE PRACTICE OF MEDICINE AND SURGERY IN THIS STATE DEFINED BY  59 O.S. 1961 492 [59-492] IT WILL BE A VIOLATION OF 59 O.S. 1961 491 [59-491] AND 492 FOR HIM TO PERFORM SAID ACTS UNLESS HE IS SERVING A ONE YEAR INTERNSHIP IN A GENERAL HOSPITAL WHICH IS APPROVED AND RECOGNIZED BY YOUR BOARD, AND BE A GRADUATE OF A LEGALLY CHARTERED MEDICAL COLLEGE OR UNIVERSITY, THE REQUIREMENTS OF WHICH FOR GRADUATION SHALL HAVE BEEN, AT THE TIME OF HIS GRADUATION, "IN NO PARTICULAR LESS THAN THOSE PRESCRIBED BY THE ASSOCIATION OF AMERICAN COLLEGES FOR THE PARTICULAR YEAR." (FRED HANSEN)